Citation Nr: 0029880	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  94-31 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound to the low back, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wound to the right (major) hand, currently rated 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wound to the left lower leg, currently rated 10 
percent disabling.

4.  Entitlement to an increased rating for residuals of shell 
fragment wound to the right thigh, currently rated 10 percent 
disabling.

5.  Entitlement to an increased rating for residuals of shell 
fragment wound to the right leg, currently rated 10 percent 
disabling.

6.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wound to the right forearm and 
hip.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Seattle 
Regional Office (RO) June 1993 rating decision which denied 
increased ratings for the veteran's service-connected 
residuals of shell fragment wounds.  In May 1996 and January 
1998, the case was remanded to the RO for additional 
development of the evidence.


REMAND

When this case was remanded by the Board in May 1996 and 
January 1998, the RO was requested, in pertinent part, to 
afford the veteran certain VA medical examination to 
determine the nature and severity of his service-connected 
residuals of shell fragment wounds, as listed on the title 
page; the examiners were requested to review the claims file 
and the pertinent evidence contained therein, to perform 
specific clinical studies (including X-ray and computerized 
tomography (CT)), and to address a number of specific 
questions, as listed in the aforementioned remands.  The RO 
was also requested to address all pertinent law and 
regulations referable to the veteran's shell fragment wound 
disabilities, including applicability of Esteban v. Brown, 
6 Vet. App. 259 (1994), and addressing the extent of 
functional impairment, including during flare-ups of symptoms 
in relation to objective manifestations of the disabilities.  
38 C.F.R. §§ 4.40, 4.45, 4.50, 4.59, 4.71a, 4.73, and 4.118, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).

A review of the post-May 1996 and January 1998 remands record 
indicates that VA medical examinations were performed in 
October 1996, and in January and February 2000.  Although the 
examiners addressed the severity of impairment evident at the 
time of the examinations, including the post-shrapnel wound 
scars (based on both objective manifestations and subjective 
complaints perceived and reported by the veteran), the 
examination reports are inadequate for a fully informed 
resolution of this appeal, as certain specific aspects of the 
remands were not addressed (such as identifying the pertinent 
muscle groups affected by the service-connected shrapnel 
wound injuries, see 38 C.F.R. § 4.73).  The absence of 
certain development, specifically requested by VA, indicates 
a neglect of the duty to assist in the development of the 
claim, Smith v. Brown, 5 Vet. App. 335 (1993).  Where the 
remand orders are not fully complied with, VA errs in failing 
in its concomitant duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, while it is extremely regrettable, yet another remand 
of this case is needed.

Specifically, X-ray studies of record at the time of the May 
1996 Board remand indicated the presence of multiple metallic 
foreign bodies imbedded in the soft tissue of various parts 
of the veteran's body and, in conjunction with a study in 
July 1992, it was recommended that a CT study also be 
performed.  Accordingly, both May 1996 and January 1998 
remands specifically requested that contemporaneous X-ray and 
CT studies of the pertinent parts of the veteran's body be 
performed in conjunction with the requested VA examinations, 
yet a review of the post-remands record indicates that such 
studies had not been performed (the Board notes that a VA 
examiner felt, in January 2000, that conduction of X-ray 
studies was not necessary, because the post-shrapnel wounds 
scars were "stable" at the time of the examination).  
Nevertheless, as past X-ray studies indicated the presence of 
metallic objects, because CT studies were recommended and, 
most importantly, because the presence or absence of any 
retained shrapnel in the various parts of the body is 
relevant for a complete evaluation of the service-connected 
disabilities under the pertinent rating criteria (e.g., 
38 C.F.R. §§ 4.52 and 4.72 (1996) and 38 C.F.R. § 4.56 
(2000)) X-ray and CT studies of the pertinent body parts must 
be performed in conjunction with the reexamination requested 
below.  The examiner must review the pertinent evidence in 
the claims file, and the medical opinion must be expressed in 
terms of the pertinent rating criteria referable to the 
rating of disabilities from muscle injuries, 38 C.F.R. 
§§ 4.50-4.73 Diagnostic Codes 5301-5329, in effect prior to 
and after July 3, 1997.

Finally, the Board notes that the February 2000 VA medical 
examination report reflects that medical photographs of the 
veteran's service-connected scars were taken in conjunction 
with that examination; yet, such photographs are not 
currently of record.  Accordingly, the recent, medical 
photographs of the pertinent scars must be associated with 
the claims file, as requested below.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him in 
association with his residuals of 
shrapnel wounds since January 2000.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA and private 
reports of medical treatment should be 
obtained by the RO and added to the 
claims folder, particularly the medical 
photographs of the scars taken in 
conjunction with the VA medical 
examination in February 2000.

2.  The veteran should be afforded 
another VA orthopedic examination, 
including an examination of the scars, 
to determine the nature and severity of 
the service-connected residuals of 
shrapnel wounds to the low back, right 
hand, left lower leg, right thigh, right 
leg, right forearm, and the right hip.  
The examination report should include a 
full description of his pertinent 
symptoms and clinical findings, and an 
assessment of the functional impairment 
resulting therefrom; the examiner must 
identify the muscles and muscle groups 
affected by the service-connected 
injuries, see 38 C.F.R. § 4.73.  The 
claims folder, a copy of this remand, 
and information necessary to make 
findings concerning the criteria for 
evaluating muscle injuries, in effect 
prior to and after July 3, 1997, must be 
provided to the examiner for review in 
conjunction with the examination, and 
the examination report must reflect a 
review of the pertinent material.  All 
necessary testing, including X-ray and 
CT studies, and the range of motion of 
the pertinent joints, must be 
accomplished.  The examiner should be 
requested to assess (a) whether there is 
any nerve damage associated with the 
shrapnel wounds, and if so, the severity 
of any such nerve damage should be 
specified; and, (b) the severity of the 
manifestations of shrapnel wounds muscle 
injury residuals of the pertinent parts 
should be quantified by the examiners as 
either slight, moderate, moderately 
severe or severe, based on the rating 
criteria with due consideration for the 
type of injury, history, complaint and 
objective findings.

3.  The RO should review the examination 
report, with consideration of the 
provisions of 38 C.F.R. § 4.56 (2000), 
to ensure that it is in compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
report should be returned to the 
examiner for remedial action.  

4.  The RO review of the veteran's 
increased rating claims should include 
in its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.50, and 4.59 and Esteban, 
6 Vet. App. 259, and should 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1).  Floyd v. 
Brown, 9 Vet. App. 88 (1996) (the Board 
is precluded from assigning an 
extraschedular rating in the first 
instance).

5.  The RO should carefully review the 
examination reports and the other 
development requested above, to ensure 
compliance with this remand.  If any 
development requested is not 
accomplished, remedial action should be 
taken.  Stegall, 11 Vet. App. 268.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or U.S. Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases remanded 
by the Board or Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


